Citation Nr: 1740621	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of benefits in the amount of $14, 648.16.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision of the Committee on Waivers and Compromises from a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a waiver of overpayment in the amount listed on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  In March 2014, the DMC notified the Veteran of plans to withhold VA benefits, beginning June 2014, to recoup $14,648.16 overpayment of compensation and pension benefits.  The letter contained notice that an application for waiver of indebtedness must be made within 180 days from the date of notification of indebtedness. 

2.  The Veteran's application for waiver of indebtedness was received in January 2016, more than 180 days from the date of notification of indebtedness. 


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of Veteran's compensation and pension benefits are not met.  38 U.S.C.S. § 5302 (LexisNexis 2017); 38 C.F.R. § 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran seeks waiver of recovery of overpayment of VA compensation and pension benefits on the basis that collection of this debt would result in undue hardship.

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.S. § 5302; 38 C.F.R. 
§ 1.963. 

A request for waiver of indebtedness under this section shall only be considered if made within 180 days following the date of a notice of indebtedness issued by VA on or after April 1, 1983, to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

The governing regulation, 38 C.F.R. § 1.963(b), places the burden upon the Veteran to prove that there was a delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.

Here, the Veteran does not contend, and the record does not show, that the debt in this case was not validly incurred or that the calculated amount of the debt is incorrect.  There is no question that there was an overpayment of VA benefits based on information supplied by the Veteran to VA.  The Board finds that the indebtedness of $14,648.16 was properly established.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Next, the Veteran does not allege that she did not receive the March 3, 2014, letter which notified her that her VA payments would be reduced to recoup the overpayment of VA compensation and pension benefits.  While she has contended that she was not informed that she could request a waiver of indebtedness, the March 2014 letter twice uses the word "waiver" and informed her that she could request a waiver and, if so, she would then have the right to a hearing.  The Board finds that the evidence indicates she was timely informed of the 180 day time limit.

Thus, the evidence shows that the Veteran was informed of the 180 day time limit within which to request a waiver of overpayment after receiving the March 2014 notice, but did not request a waiver until January 2016, well beyond 180 days. 

The Board acknowledges the Veteran's arguments presented in various statements including that she was incarcerated, did not have representation, and never received the notice in the mail because it was delivered to an old address.  However, the Board is not persuaded.  Foremost because the record shows that contrary to her assertion, she was represented by a service organization and she reported actual timely receipt of the letter.  Indeed, in a March 2016 notice of disagreement, she stated that she was incarcerated in a county jail "WHEN I RECEIVED THE LETTER FROM THE DEBT MANAGEMENT CENTER IN MARCH 2014."  In her August 2016 substantive appeal, the Veteran further stated that her representative delivered the notice to her while she was incarcerated.  Thus, her own statements show actual receipt in March 2014 of the letter informing her that her VA payments would be reduced to recoup the overpayment of VA compensation and pension and that she had a right to request waiver.  The Board also points out that the Veteran has incurred an overpayment in the past and, in August 2009 received a similar notice of recoupment of overpayment and the right to request a waiver within 180 days.  Thus, her claim of ignorance is not convincing.

Further, to the extent that the Veteran argues that the letter was not sent to a current address, as she was incarcerated, the Veteran has a duty to notify VA of any address changes.  The record shows that the Veteran has been informed of that duty on multiple occasions, including in letters dated in August 2006, March 2007, November 2007, January 2008, October 2009, July 2012, and December 2012.  The record also shows that the Veteran has demonstrated actual knowledge of her rights and responsibilities related to incarceration, including notifying VA during a prior period of incarceration.  For example, in a September 2011 statement, the Veteran reported to VA that she had been incarcerated since August 16, 2011, and requested that her nonservice-connected pension benefits be stopped after her 61st day of incarceration and that her service connected benefits be started at the "appropriate rate for my situation."  Even further, while still incarcerated, the Veteran promptly reported to VA on October 21, 2011, that she had been released on furlough on October 14, 2011, for a period of 25 hours, prior to her 60th day of confinement, so that no adjustment to VA benefits would be necessary.  Such action demonstrates that the Veteran is keenly aware of her rights and responsibilities as they relate to her VA benefits, including during periods of incarceration.  

Additionally, in a March 2017 statement, the Veteran also reported multiple communications with her service representative while incarcerated, thus establishing her ability to communicate externally with VA and/or her representative.  Thus, the Board finds that the Veteran was both able and aware of her responsibility to notify VA of her address change while incarcerated, and any failure of VA to deliver notice to a current address was the fault of the Veteran.  Regardless, as discussed, the Veteran has acknowledged actual timely receipt of the March 2014 letter while incarcerated and while represented, and was aware of her right to request a waiver within 180 days. 

Accordingly, despite the Veteran's arguments, the Board is bound by the statutes and regulations discussed above.  38 U.S.C.S. § 7104(c); 38 C.F.R. § 19.5.  Neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, is empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.S. § 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.S. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion). See also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.S. § 503(a) to provide equitable relief at his discretion).

Thus, waiver of recovery of an overpayment of Veteran's pension benefits is precluded because the application requesting waiver of overpayment was received more than 180 days after notification of the overpayment and of the 180 time limit for requesting waiver.  38 U.S.C.S. § 5302; 38 C.F.R. § 1.965 (2016).


ORDER

A waiver of recovery of an overpayment of compensation and pension benefits is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


